Case 6:20-cv-01210 Document 1-14 Filed 12/31/20 Page 1 of 9




        EXHIBIT N
                                          Case 6:20-cv-01210 Document 1-14 Filed 12/31/20 Page 2 of 9

                            Analysis of Infringement of U.S. Patent No. 6,836,691 by MediaTek Inc. and MediaTek USA, Inc.
                                                          (Based on Public Information Only)

        Plaintiff Ocean Semiconductor LLC (“Ocean Semiconductor”), provides this preliminary and exemplary infringement analysis with respect to
infringement of U.S. Patent No. 6,836,691, entitled “METHOD AND APPARATUS FOR FILTERING METROLOGY DATA BASED ON COLLECTION
PURPOSE” (the “’691 patent”) by MediaTek Inc. and MediaTek USA, Inc. (“MediaTek”). The following chart illustrates an exemplary analysis regarding
infringement by Defendant MediaTek’s semiconductor products, systems, devices, components and integrated circuits, and products containing such circuits,
fabricated or manufactured using Applied Materials, Inc.’s (“Applied Materials”) platforms, and/or framework, including Applied Materials’ software and APC
system, including the E3 platform hardware and/or software (collectively, “Applied Materials E3” or “Applied E3”) and/or other APC system and platform
hardware and/or software. Such products include, without limitation, mobile devices (e.g., Helio G, Helio A, Helio P, Helio X, mid-range 4G devices, and
Google Mobile Services express devices), tablet products (e.g., MiraVision), internet of things devices (e.g., i500, i350, i300A, i300B, MT3620, MT2625,
MT2621, MT2601, MT2523G, MT2523D, MT2511, MT6280, MT2502, MT5931, MT3332, MT 2503, MT3333, MT3303, MT3337, and MT3339),
automotive devices (e.g., Autus I20 (MT2712) devices, Autus R10 (MT2706) devices, and Autus T10 (MT2635) devices), networking and broadband devices
(e.g., MediaTek T750 MT7688A, MT7628K/N/A, MT7623N/A, MT7622, MT7621A/N, MT7620N/A, RT3662, RT3883, MT7688K, MT5932, MT8167S,
MT7686, MT7682, MT7697H/HD, MT7681, MT7687F, MT7697, MT7697D, MT7601E, MT7601U, MT7603E, MT7603U, MT7610E, MT7610U, MT7612E,
MT7612U, MT7615, MT7615B, MT7615S, MT7662E, MT7662U, MT7668, RT3062, RT3070, RT3562, RT3573, RT3593, RT5370, RT5572, RT5592,
MT3729, MT7601, MT7610, MT7630, RT5372, RT539x, RT8070, RT2870, RT2890, RT309x, RT3290, RT3370, RT3572, RT2070, RT2760, RT2770,
RT2790, and RT2860), and home devices (e.g., MT8516 SoM, MT8516, MT8507, MT8502, MediaTek C4X Development Kit for Amazon AVS, MT8516 2-
Mic Development Kit for Amazon AVS, MT8516, MT8693, MT8685, MT8581, MT8580, MT8563, MT8553, MT1389/G, MT1389/J, MT1389/Q, S900
(MT9950), MT9613, MT9685, MT9602, MT5592, MT5582, MT5596, MT5597, MT5580, MT5561, MT5505, MT5398, MT5396, MT1959, MT1887,
MT1865, MT1862, and MT1398), and similar systems, products, devices, and integrated circuits including, for example, products manufactured at 16nm
technology node (“’691 Infringing Instrumentalities”).

      The analysis set forth below is based only upon information from publicly available resources regarding the ’691 Infringing Instrumentalities, as
MediaTek has not yet provided any non-public information.

        Unless otherwise noted, Ocean Semiconductor contends that MediaTek directly infringes the ’691 patent in violation of 35 U.S.C. § 271(g) by using,
selling, and/or offering to sell in the United States, and/or importing into the United States, the ’691 Infringing Instrumentalities. The following exemplary
analysis demonstrates that infringement. Unless otherwise noted, Ocean Semiconductor further contends that the evidence below supports a finding of indirect
infringement under 35 U.S.C. § 271(b) in conjunction with other evidence of liability.

      Unless otherwise noted, Ocean Semiconductor believes and contends that each element of each claim asserted herein is literally met through
MediaTek’s provision or importation of the ’691 Infringing Instrumentalities. However, to the extent that MediaTek attempts to allege that any asserted claim

                                                                               1
                                            Case 6:20-cv-01210 Document 1-14 Filed 12/31/20 Page 3 of 9

element is not literally met, Ocean Semiconductor believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its
investigation and analysis of the ’691 Infringing Instrumentalities, Ocean Semiconductor did not identify any substantial differences between the elements of
the patent claims and the corresponding features of the ’691 Infringing Instrumentalities, as set forth herein. In each instance, the identified feature of the ’691
Infringing Instrumentalities performs at least substantially the same function in substantially the same way to achieve substantially the same result as the
corresponding claim element.

        Ocean Semiconductor notes that the present claim chart and analysis are necessarily preliminary in that Ocean Semiconductor has not obtained
substantial discovery from MediaTek nor has MediaTek disclosed any detailed analysis for its non-infringement position, if any. Further, Ocean
Semiconductor does not have the benefit of claim construction or expert discovery. Ocean Semiconductor reserves the right to supplement and/or amend the
positions taken in this preliminary and exemplary infringement analysis, including with respect to literal infringement and infringement under the doctrine of
equivalents, if and when warranted by further information obtained by Ocean Semiconductor, including but not limited to information adduced through
information exchanges between the parties, fact discovery, claim construction, expert discovery, and/or further analysis.




                                                                                  2
                                          Case 6:20-cv-01210 Document 1-14 Filed 12/31/20 Page 4 of 9



USP 6,836,691                                                          Infringement by the ’691 Accused Instrumentalities

1. A method comprising: collecting To the extent that the preamble of claim 1 is limiting, Applied E3 collects metrology data related to the processing of
metrology data related to the           workpieces in a plurality of tools.
processing of workpieces in a plurality
                                        For example, Applied E3 collects data from process tools:
of tools;
                                      “For example, when a lot is processed on a metrology tool, E3 SPC collects the tool data and performs the statistical
                                      analysis. E3 then correlates the SPC data with the equipment data for the same lot, identifies problems with the specific
                                      parameters and sensors for that tool and immediately takes appropriate corrective action.”

                                      See Applied E3 Statistical Process Control (“SPC”) Datasheet (“Applied E3 SPC Datasheet”), available at
                                      http://www.appliedmaterials.com/files/E3SPCDatasheet.pdf (last visited May 4, 2020).

                                      As a further example, Applied E3 collects metrology data at each process step:

                                      “The Applied E3 FDC module is the only fault detection and analysis solution in the market today built on a common
                                      platform with integration to statistical process control (SPC), equipment performance tracking (EPT), run to run (R2R)
                                      control and advanced data mining (ADM). The FDC module continuously monitors equipment sensors and events
                                      against performance metrics using statistical analysis techniques, and provides proactive and rapid feedback on
                                      equipment health. Using the E3 FDC module, engineers can analyze sensor data from manufacturing equipment, detect
                                      out-of-norm conditions and relate them to problems with tools.”

                                      See Applied E3 FDC Datasheet, available at
                                      http://www.appliedmaterials.com/files/E3FDCDatasheet.pdf (last visited May 4, 2020) (annotated).

                                      See also “Advanced Data Mining Techniques to Improve IC Fab Yield,” available at
                                      https://www.appliedmaterials.com/nanochip/nanochip-fab-solutions/december-2014/data-mining-techniques (last visited
                                      Oct. 12, 2020):

                                      “Once the tool priority sensors are obtained, the next step is to collect the relevant FDC and metrology data. This data is
                                      obtained from the available FDC software products and may include Applied’s E3 and process equipment charting
                                      technologies, or software from third party suppliers. Tool sensor priorities are identified as P1, P2, P3 or P4, depending
                                      on the influence of the sensor parameter on the yield. For the definition of sensors in each category, refer to table 2.”
                                                                               3
                                        Case 6:20-cv-01210 Document 1-14 Filed 12/31/20 Page 5 of 9


                                     As a further example, Applied Materials has disclosed in a patent application “collecting, with a system, data including
                                     test substrate data or other metrology data and fault detection data for maintenance recovery of at least one
                                     manufacturing tool in a manufacturing facility . . .”

                                     See U.S. Patent Application Publication No. 2016/0342147 Al; see also U.S. Patent Application Publication No. US
                                     2019/0361429 A1; U.S. Patent Application Publication No. 2020/0004234 A1.




generating context data for the      Applied E3 generates context data for the metrology data including collection purpose data.
metrology data, the context data
                                     For example, Applied E3 generates context data for the metrology data including collection purpose data:
including collection purpose data;

                                     “Different types of data that are generated and used for various purposes in an IC fabrication unit are event logs data,
                                     unit processes data, integration data, inspection & review data, metrology data and parametric and final yield data. The
                                     size of each type of data varies from a few gigabytes/day to a few terabytes/day depending on production capacities.
                                     “Unit processes” constitute 30 to 40% of total process steps involved in making an IC. All the data mining techniques
                                     described in later sections were mostly used to analyse this “Unit Processes” data. The Equipment Data Acquisition is
                                     typically performed by one or more factory data gathering or analysis software applications (clients) using different
                                     standards like SECS (Semiconductor Equipment Communications Standard), GEM (Generic Equipment Model) or
                                     Interface A. One example of this type of client is the Applied Materials E3 . E3 is the only equipment engineering
                                                                               4
   Case 6:20-cv-01210 Document 1-14 Filed 12/31/20 Page 6 of 9

system solution that combines statistical process control (SPC), fault detection and classification (FDC), equipment
performance tracking (EPT), advanced data mining (ADM), run-to-run control (R2R) and tool automation on a unified
platform.”

See “Applications of Data Mining in Integrated Circuits Manufacturing,” (“Applications of Data Mining”) at 100,
available at https://airccj.org/CSCP/vol4/csit42709.pdf (last visited May 4, 2020) (annotated).

As a further example, E3 collects metrology data with other context data relevant to the purpose of, e.g., fault detection,
as shown below:




See Applications of Data Mining at 100.

As yet another example, the context data can include collection purpose data such as sensor priorities. See also
“Advanced Data Mining Techniques to Improve IC Fab Yield,” available at
https://www.appliedmaterials.com/nanochip/nanochip-fab-solutions/december-2014/data-mining-techniques (last visited
Oct. 12, 2020):

                                         5
   Case 6:20-cv-01210 Document 1-14 Filed 12/31/20 Page 7 of 9




As a further example, Applied Materials has created an equipment health monitoring solution with Micron Technologies
that “been developed into the Applied E3™ APC (Fault Detection-FD and R2R control) solution leveraging Micron’s
use of the solution fab-wide.” See “Deploying an Equipment Health Monitoring Dashboard and Assessing Predictive
                                      6
                                           Case 6:20-cv-01210 Document 1-14 Filed 12/31/20 Page 8 of 9

                                       Maintenance,” (“Deploying an Equipment Health Monitoring Dashboard”) at 106 available at
                                       https://vdocuments.site/ieee-2013-24th-annual-semi-advanced-semiconductor-manufacturing-conference-
                                       58db5fd291675.html (last visited Oct. 12, 2020) (emphasis added). The project also aimed to “assess the feasibility of
                                       PdM using the health indicator data as one source of input.” See id. at 106. In the Micron Technologies project,
                                       “historical FD, maintenance, metrology and context data is merged and then mined to determine if models could be
                                       developed to predict specified maintenance events.” See id. at 106. Applied Materials undertook a similar project with
                                       Intel Corporation. See id. at 106.

filtering the metrology data based on Applied E3 filters metrology data based on the collection purpose data.
the collection purpose data;
                                      For example, in Applied E3, the metrology data is filtered based on the collection purpose data using fault detection and
                                      classification algorithms to identify, for example, root causes at tool and sensor level, predict yield problem, and yield
                                      driven control limits, as shown below:




                                       See Applications of Data Mining at 100.

and conducting a process control       Applied E3 conducts a process control activity related to one of the tools based on the filtered metrology data.
activity related to one of the tools
                                                                                7
                                           Case 6:20-cv-01210 Document 1-14 Filed 12/31/20 Page 9 of 9

based on the filtered metrology data.   For example, based on the filtered metrology data, the E3 conducts a process control activity (e.g., to detect faults,
                                        classify faults, etc.) to identify, for example, root causes at tool and sensor level, predict yield problem, and yield driven
                                        control limits as shown below:




                                        See Applications of Data Mining at 100.




                                                                                  8
